
	
		I
		111th CONGRESS
		1st Session
		H. R. 404
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Grijalva (for
			 himself, Mr. Moran of Virginia,
			 Mrs. Bono Mack,
			 Mr. Hinchey,
			 Mr. Inslee,
			 Mrs. Maloney,
			 Mr. Pallone,
			 Mrs. Capps,
			 Mr. Waxman,
			 Mr. Blumenauer,
			 Mr. Farr, Ms. Baldwin, Mr.
			 George Miller of California, Mr.
			 Pastor of Arizona, Ms. Lee of
			 California, Ms. Bordallo,
			 Ms. Sutton,
			 Mr. Holt, Mr. Schiff, Mr.
			 Sarbanes, Mr. Reichert,
			 Mr. Berman,
			 Mr. Price of North Carolina, and
			 Mr. Gordon of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the National Landscape Conservation System,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Landscape Conservation System
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)SystemThe
			 term system means the National Landscape Conservation System
			 established by section 3(a).
			3.Establishment of
			 the National Landscape Conservation System
			(a)EstablishmentIn
			 order to conserve, protect, and restore nationally significant landscapes that
			 have outstanding cultural, ecological, and scientific values for the benefit of
			 current and future generations, there is established in the Bureau of Land
			 Management the National Landscape Conservation System.
			(b)ComponentsThe
			 system shall include each of the following areas administered by the Bureau of
			 Land Management:
				(1)Each area that is
			 designated as—
					(A)a national
			 monument;
					(B)a national
			 conservation area;
					(C)a wilderness study
			 area;
					(D)a National Scenic
			 Trail or National Historic Trail designated as a component of the National
			 Trails System;
					(E)a component of the
			 National Wild and Scenic Rivers System; or
					(F)a component of the
			 National Wilderness Preservation System.
					(2)Any area
			 designated by Congress to be administered for conservation purposes,
			 including—
					(A)the Steens
			 Mountain Cooperative Management and Protection Area, as designated under
			 section 101(a) of the Steens Mountain Cooperative Management and Protection Act
			 of 2000 (16 U.S.C. 460nnn–11(a));
					(B)the Headwaters
			 Forest Reserve;
					(C)the Yaquina Head
			 Outstanding Natural Area;
					(D)public land within the California Desert
			 Conservation Area administered by the Bureau of Land Management for
			 conservation purposes; and
					(E)any additional
			 area designated by Congress for inclusion in the system.
					(c)ManagementThe
			 Secretary shall manage the system—
				(1)in accordance with
			 each applicable law (including regulations) relating to each component of the
			 system included under subsection (b); and
				(2)in a manner that
			 protects the values for which the components of the system were
			 designated.
				4.Statutory
			 constructionNothing in this
			 Act shall be construed to enhance, diminish, or modify any law or proclamation
			 (or regulations related to such law or proclamation) under which the components
			 of the system identified in section 3(b) were established, or are managed,
			 including, but not limited to, the Alaska National Interest Land Conservation
			 Act (43 U.S.C. 1601 et seq.), the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the National Trails System
			 Act (16 U.S.C. 1241 et seq.), and the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.). In addition, nothing in this Act creates a
			 Federal cause of action based on inclusion within the National Landscape
			 Conservation System. Moreover, nothing in this Act is intended to additionally
			 restrict or hinder energy development within the system.
		
